DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isenhour et al. (US 8,579,518 B2).
Re. Claim 1, Isenhour et al. discloses a dust-proof device, for protecting an insertion interface of an optical receptacle 100, comprising: a coupling portion 110, a positioning structure (i.e. L-shaped tabs on opposing sides of the coupling portion 110) disposed on a side of the coupling portion 110; and 5a flexible arm 152, an end of the flexible arm 152 connected to the coupling portion 100, wherein the flexible arm 152 swings or scrolls at a connecting portion where the coupling portion 110 is connected to the flexible arm (Figs 4A and 4B; col. 4 lines 13-20, col. 5 lines 59-67, col. 6 lines 1-9).  
Re. Claim 5, Isenhour et al. discloses the flexible arm 152 has the connecting portion and a swing structure, the connecting portion is connected to the coupling portion 110, the swing structure is connected to the connecting portion, and the swing structure is swung by an action 20force, wherein the action force is provided by insertion of a “corresponding optical connector,” such as connector 170 (col. 6 lines 13-33).  
Re. Claim 9, Isenhour et al. discloses the coupling portion 110 has a hollow area 160, a beam structure 144 is disposed above the hollow area 160 (as seen in Fig 4B), and a positioning structure 142 is disposed on 14the beam structure 144 (Figs 4A and 4B; col. 5 lines 18-21 and 56-62).  
Re. Claim 10, Isenhour et al. discloses the hollow area 160 has a supporting structure (i.e. “corresponding optical connector”) for supporting the beam structure 144 when the beam structure is deformed (Fig 4B; col. 6 lines 13-33).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Isenhour et al. (US 8,579,518 B2).
Re. Claims 2 and 3, Isenhour et al. discloses the dust-proof device as discussed above, and further comprising a fixing arm 144 connected to the coupling portion 110, wherein the flexible arm 152 has a sliding portion 146 (i.e. slides on surface 130), and wherein a stopping structure (i.e. flat bottom surface abutting the surface of recess 160) is disposed on an end of the fixing arm 140 (Figs 4A and 4B; col. 4 lines 52-57).
However, Isenhour et al. fails to disclose an arrangement wherein the sliding portion is slidably disposed on the 10fixing arm.  
Slidably coupled elements are well known in the art.  Moreover, Isenhour et al. discloses the sliding portion 146 comprises a replaceable cleaning portion 148 (col. 4 lines 53-67, col. 5 lines 1-3).  
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to facilitate easy replacement of the cleaning portion, as the entire sliding portion may then be removed to replace the cleaning portion.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007). 
Re. Claim 258, Isenhour et al. discloses the dust-proof device as discussed above.
However, Isenhour et al. does not disclose an arrangement wherein a buckle groove is disposed on two sides of the coupling portion.  
Buckle grooves are well known in the art, and one of ordinary skill would have found their inclusion on two sides of the coupling portion obvious for the purpose of providing an alignment structure to the coupling portion.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 4, and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claim 4, the prior art does not disclose or reasonably suggest the claimed invention, specifically wherein the sliding portion comprises: a sliding sleeve, slidably disposed on the fixing arm; and 15a pressing plate, connected to the sliding sleeve, wherein a position of the pressing plate is changed as the sliding sleeve slides, in combination with the remaining limitations of the claims.  
Re. Claims 6 and 7, the prior art does not disclose or reasonably suggest the claimed invention, specifically wherein a grab handle is disposed on a free end of the swing structure, and a stopping plate is disposed on two sides of the grab handle, in combination with the remaining limitations of the claims.  
The most applicable prior art, Isenhour et al. (US 8,579,518 B2), discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the other features of the claims.
Claims 11-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest an optical connector module, comprising: 5an optical receptacle, having a plurality of coupling bases, a first insertion interface disposed on a first side of the each coupling base, and a second insertion interface disposed on a second side of the each coupling base; and a plurality of dust-proof devices, inserted into the optical receptacle through the first insertion interface or the second insertion interface and coupled to the corresponding coupling 10base, the each dust-proof device having a coupling portion and a flexible arm, the coupling portion coupled to the coupling base, a positioning structure disposed on a side of the coupling portion, and an end of the flexible arm connected to the coupling portion, wherein the flexible arm swings or scrolls at a connecting portion where the coupling portion is connected to the flexible arm to generate an operation space to the adjacent 15dust-proof device.  
The most applicable prior art, Isenhour et al. (US 8,579,518 B2), discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the other features of the claims.  In Isenhour et al., the dust-proof device is a part of the optical receptacle itself, and not a separate element which is inserted into the receptacle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	7/29/22